26 Ill. App.2d 430 (1960)
168 N.E.2d 563
Ralph J. Snyder, Plaintiff-Appellant,
v.
Continental Casualty Company, an Illinois Corporation, Defendant-Appellee.
Gen. No. 47,979.
Illinois Appellate Court  First District, First Division.
July 29, 1960.
George C. Rabens, of Chicago, for plaintiff-appellant.
Taylor, Miller, Busch, and Magner, of Chicago (Robert M. Bailey, of counsel) for defendant-appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURMAN.
Judgment affirmed.
Not to be published in full.